          Case 1:19-cv-00094-TJC Document 15 Filed 10/30/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


KATHLEEN E. CAMARENA,                          Case No. CV-19-094-BLG-TJC

                     Plaintiff,                JUDGMENT IN A CIVIL CASE

  vs.

ANDREW SAUL, COMMISSIONER
OF THE SOCIAL SECURITY
ADMINISTRATION,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that the Commissioner’s decision is
 AFFIRMED, and Plaintiff’s motion for summary judgment (Doc. 11) is DENIED.

        Dated this 30th day of October 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
